Title: From Benjamin Franklin to Jonathan Williams, Jr., 2 December 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
Passy, Dec. 2. 1780.
I received yours of the 28th. past, and am glad to hear your Disputes with Mr. Chaumont are ended.
I shall send you to morrow some Letters for America, which should be sunk in Case of Danger.—
Send me an Account of what is Shipt by the Mars;— and let me know if Mr. Chaumont’s Cloths go in her; and if all the Magazine Arms &c. are also on board, I am ever, Your affectionate Uncle.
Mr. Jonn. Williams.
